PD-0350-15, PD-0351-15, PD-0352-15 & PD-0353-15
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                      Transmitted 3/30/2015 12:00:00 AM
March 31, 2015                                                           Accepted 3/31/2015 3:11:48 PM
                                                                                           ABEL ACOSTA
                                 PD._________________                                              CLERK

                     IN THE COURT OF CRIMINAL APPEALS
                                 FOR THE
                              STATE OF TEXAS

DUSTIN WAYNE GLENN                                      Appeals No. 01-13-00640-CR
                                                        Appeals No. 01-13-00641-CR
   V.                                                   Appeals No. 01-14-00042-CR
                                                        Appeals No. 04-14-00195-CR
THE STATE OF TEXAS

         MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                      DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        COMES NOW, David Suhler, counsel for DUSTIN WAYNE GLENN, and files

this motion asking that the Court extend the time for filing the Appellant’s petition for

discretionary review, and in support thereof, offers the following:

                                             I.

   a.     This case is on appeal from the 405th District Court and the County Court-at-

          Law Number Three of Galveston County, Texas.

   b.     The style and number of the cases in the District Court are The State of Texas

          v. Dustin Wayne Glenn, Cause Numbers 12CR2237 and 12CR2238 and in the

          County Court-at-Law Number Three are Dustin Wayne Glenn v. The State of

          Texas Cause Numbers CV-0070368 and CV-0070369.

   c.     The Appellant was convicted by the 405th District Court after adjudicating

          Appellant guilty of the offenses of aggravated assault with a deadly weapon in

          both the felony charges and Appellant's writs of habeas corpus were denied in
        the County Court-at-Law Number Three for convictions of the offenses of

        criminal trespass and resisting arrest, respectively.

d.      Punishment was assessed by the 405th District Court at twelve (12) years

        confinement in the Texas Department of Criminal Justice – Institutional

        Division in both causes to run concurrently and by the County Court-at-Law

        Number Three at fifteen (15) days in jail in both causes to run concurrently.

e.      The style and number of the cases in the First Court of Appeals are Dustin

        Wayne Glenn v. State of Texas, Appeal Numbers 01-13-00640-CR, 01-13-

        00641-CR, 01-14-00042 & 01-14-00195-CR.

f.      The First Court of Appeals affirmed Appellant’s convictions and sentence in

        the appeal of the felonies in an unpublished opinion on February 26, 2015 and

        the denial of Appellant's relief in the writs of habeas corpus also on February

        26, 2015.

g.      The present deadline for filing the Appellant’s Petition for Discretionary

        Review is March 28, 2015, a Saturday, therefore the actual deadline is March

        30, 2015.

h.      The Appellant seeks an extension of time of 30 days, suggesting a new due

        date of April 30, 2015.

i.      This is the Appellant’s first request for an extension of time to file the

        Appellant’s petition for discretionary review.

                                             II.

     This extension is not sought for the purpose of delaying this appeal, but relies on
   the following facts to reasonably explain the need for an extension:

   1.         Counsel for Appellant is currently completing briefing in other cases,

              causing a delay to adequately research and brief the referred cases by the

              deadline. Within one (1) week of the opinion from the First Court of

              Appeals, that court issued its rulings in another case for which PDR will

              also be sought. That matter has been on hold for over six (6) months while

              the First Court of Appeals decided the motion for rehearing and

              considerable time will be required for counsel to become familiar with the

              issues again.

   2.         Counsel for Appellant recently experienced a hung jury in a District Court

              case and now must re-prepare for trial in that matter.

                                             III.

        A criminal appellant, just like a criminal defendant at trial, is entitled to the

adequate and effective assistance of counsel. Evitts v. Lucey, 469 U.S. 387, 396 (1985);

Ward v. State, 740 S.W.2d 794 (Tex.Crim.App. 1987). In order to be able to accurately

identify and effectively brief all the potential issues presented in this case, counsel for

Appellant needs additional time to review the record and conduct the necessary research

to adequately prepare Appellant’s Petition for Discretionary Review. This request is

made pursuant to TEX. R. APP. P. 68.2 (c).

                                             IV.

        Therefore, for the above reasons, Counsel for Appellant prays that the Court grant
an extension of time to April 30, 2015, for filing of the Appellant’s Petition for

Discretionary Review.

                                               Respectfully submitted,


                                               David Suhler___________
                                               DAVID SUHLER
                                               Attorney for Defendant
                                               State Bar No. 19465900
                                               P.O. Box 540744
                                               Houston, Texas 77254-0744
                                               (713) 522-1220




                           CERTIFICATE OF SERVICE

      I certify that a true copy of the above motion was delivered by email to Ms.

Allison Lindblade with the Office of the Criminal District Attorney of Galveston County

TX on March 28, 2015.


                                               David Suhler__________
                                               DAVID SUHLER